Name: 2002/184/EC: Commission Decision of 28 February 2002 amending Decision 97/222/EC as regards imports of meat products from Latvia and Poland (Text with EEA relevance) (notified under document number C(2002) 645)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade;  foodstuff
 Date Published: 2002-03-02

 Avis juridique important|32002D01842002/184/EC: Commission Decision of 28 February 2002 amending Decision 97/222/EC as regards imports of meat products from Latvia and Poland (Text with EEA relevance) (notified under document number C(2002) 645) Official Journal L 061 , 02/03/2002 P. 0061 - 0065Commission Decisionof 28 February 2002amending Decision 97/222/EC as regards imports of meat products from Latvia and Poland(notified under document number C(2002) 645)(Text with EEA relevance)(2002/184/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Regulation (EC) No 1452/2001(2), and in particular Article 21a thereof,Whereas:(1) Commission Decision 97/222/EC(3), as last amended by Decision 2001/794/EC(4), lays down the list of third countries from which Member States authorise the importation of meat products.(2) To prevent the introduction of pathogens liable to endanger the Community's animal health status different treatments are required for imported meat products by Decision 97/222/EC.(3) The specific conditions for the treatment are dependent on the species from which meat products are obtained and on the corresponding animal health situation in the third country concerned, as indicated in part II of the Annex to Decision 97/222/EC by a coded reference to the different treatments provided for in part IV of the same Annex.(4) An inspection carried out in March 2001 to Latvia by the Commission's services has shown that the animal health status of the poultry sector and its control are satisfactory. As a result of this mission Latvia shall be authorised to export meat products of domestic poultry and of farmed feathered game to the Community.(5) Poland has been authorised by Commission Decision 2001/849/EC(5) amending Decision 98/371/EC(6) for the importation of fresh pigmeat into the Community under certain conditions and consequently the requirements for importation of pigmeat products need to be adjusted.(6) Decision 97/222/EC should therefore be amended accordingly.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Part II of the Annex to Decision 97/222/EC is replaced by the text in the Annex to this Decision.Article 2This Decision shall apply for imports of meat products as certified from 1 March 2002.Article 3This Decision is addressed to the Member States.Done at Brussels, 28 February 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 198, 21.7.2001, p. 11.(3) OJ L 89, 4.4.1997, p. 39.(4) OJ L 297, 15.11.2001, p. 20.(5) OJ L 315, 1.12.2001, p. 71.(6) OJ L 170, 16.6.1998, p. 16.ANNEX"PART IIThird countries or parts thereof from where meat products are authorised for importation into the European Community>TABLE>"